                       Case 3:18-cr-00465-MMC Document 69-1 Filed 09/25/19 Page 1 of 6


                   1   LATHAM & WATKINS LLP
                       Leslie R. Caldwell (CA Bar No. 302700)
                   2    leslie.caldwell@lw.com
                       505 Montgomery Street, Suite 2000
                   3   San Francisco, CA 94111-6538
                       Telephone: (415) 391-0600
                   4   Facsimile: (415) 395-8095

                   5   Attorneys for Defendant
                       United Microelectronics Corporation
                   6

                   7

                   8                            UNITED STATES DISTRICT COURT
                   9                         NORTHERN DISTRICT OF CALIFORNIA
               10                                    SAN FRANCISCO DIVISION
               11

               12      UNITED STATES OF AMERICA,                 CASE NO. 3:18-CR-00465-MMC

               13                      Plaintiff,                DECLARATION OF LESLIE R.
                                                                 CALDWELL IN SUPPORT OF
               14            v.                                  DEFENDANT UNITED
                                                                 MICROELECTRONICS
               15      UNITED MICROELECTRONICS                   CORPORATION’S RESPONSE TO
                       CORPORATION; FUJIAN JINHUA                UNITED STATES’ MOTION FOR ENTRY
               16      INTEGRATED CIRCUIT, CO., LTD.; CHEN       OF PROTECTIVE ORDER
                       ZHENGKEN, a.k.a. STEPHEN CHEN; HE
               17      JIANTING, a.k.a. J.T. HO; and WANG        Date:       October 9, 2019
                       YUNGMING, a.k.a. KENNY WANG,              Time:       2:15 p.m.
               18                                                Location:   Courtroom 7, 19th Floor
                                       Defendants.               Judge:      Hon. Maxine M. Chesney
               19

               20

               21

               22

               23

               24

               25

               26
               27

               28

                                                                 DECL. OF LESLIE R. CALDWELL ISO UMC’S RESP.
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                        TO USA’S MOT. FOR PROTECTIVE ORDER
                                                                                    CASE NO. 3:18-CR-00465-MMC
                       Case 3:18-cr-00465-MMC Document 69-1 Filed 09/25/19 Page 2 of 6


                   1           I, Leslie R. Caldwell, declare as follows:

                   2           1.      I am a partner at the law firm of Latham & Watkins LLP (“Latham”) and counsel

                   3   for Defendant United Microelectronics Corporation (“UMC”) in the above-captioned case. I am

                   4   an attorney in good standing in the State of California, and am admitted to practice before this

                   5   Court. I make this declaration in support of UMC’s Response to the United States’ Motion for

                   6   Entry of Protective Order (“UMC’s Response”). I have personal knowledge of the facts set forth

                   7   in this Declaration, and if called upon as a witness, I could and would testify competently as to

                   8   these facts.

                   9           2.      I am informed by my Hong Kong-based Latham partner that an attorney from

               10      Jones Day (Micron’s outside counsel) based in Jones Day’s Hong Kong office has attended

               11      meetings on behalf of Micron in Mainland China regarding the civil case of Micron Tech., Inc. v.

               12      United Microelectronics Corp., Case No. 3:17-cv-06932-MMC.

               13              3.      Attached hereto as Exhibit A is a true and correct copy of the Forbes article, Best

               14      Countries for Business – 2018 Ranking, available at https://www.forbes.com/best-countries-for-

               15      business/list/ (last visited Sept. 24, 2019).

               16              4.      Attached hereto as Exhibit B is a true and correct copy of an excerpt of the

               17      Report on 2018 Annual Survey of Companies in Hong Kong with Parent Companies Located

               18      Outside Hong Kong from the Census and Statistics Department of the Hong Kong Special

               19      Administrative Region, published in October 2018, available at

               20      https://www.statistics.gov.hk/pub/B11100042018AN18B0100.pdf.

               21              5.      Attached hereto as Exhibit C is a true and correct copy of the article, Why Hong

               22      Kong? Sound Legal Framework, from the Government of the Hong Kong Special Administrative

               23      Region of the People’s Republic of China, revised July 29, 2019, available at

               24      https://www.ip.gov.hk/en/sound-legal-framework.html (last visited Sept. 24, 2019).

               25              6.      Attached hereto as Exhibit D is a true and correct copy of excerpts from The

               26      Basic Law of the Hong Kong Special Administrative Region of the People’s Republic of China,
               27      Adopted at the Third Session of the Seventh National People’s Congress on April 4, 1990,

               28      Promulgated by Order No. 26 of the President of the People’s Republic of China on

                                                                                DECL. OF LESLIE R. CALDWELL ISO UMC’S RESP.
ATTORNEYS AT LAW
 SAN FRANCISCO                                                              1          TO USA’S MOT. FOR PROTECTIVE ORDER
                                                                                                   CASE NO. 3:18-CR-00465-MMC
                       Case 3:18-cr-00465-MMC Document 69-1 Filed 09/25/19 Page 3 of 6


                   1   April 4, 1990, Effective as of July 1, 1997), L.H.K. BLIS Cap. 2101 (unofficial numbered

                   2   chapter).

                   3          7.      Attached hereto as Exhibit E is a true and correct copy of the International

                   4   Covenant on Civil and Political Rights, adopted and opened for signature, ratification and

                   5   accession by General Assembly resolution 2200A (XXI) of 16 December 1966 entry into force

                   6   23 March 1976, in accordance with Article 49, from the United Nations Human Rights, Office of

                   7   the High Commissioner, available at

                   8   https://www.ohchr.org/en/professionalinterest/pages/ccpr.aspx.

                   9           8.     Attached hereto as Exhibit F is a true and correct copy of the Verified Copy of

               10      The Laws of Hong Kong, Hong Kong Bill of Rights Ordinance, Cap. 383, version dated

               11      February 15, 2017, available at https://www.elegislation.gov.hk/hk/cap383.

               12              9.     Attached hereto as Exhibit G is a true and correct copy of The Laws of Hong

               13      Kong, Interception of Communications and Surveillance Ordinance, Cap. 589, last update

               14      June 24, 2006, available at

               15      https://www.elegislation.gov.hk/hk/cap589?xpid=ID_1438403494036_002.

               16              10.    Attached hereto as Exhibit H is a true and correct copy of the Verified Copy of

               17      The Laws of Hong Kong, Personal Data (Privacy) Ordinance, Cap. 486, version dated

               18      April 20, 2018, available at https://www.elegislation.gov.hk/hk/cap486.

               19              11.    Attached hereto as Exhibit I is a true and correct copy of an excerpt from DLA

               20      Piper’s Legal Privilege Global Guide, last updated March 15, 2019, available at

               21      https://www.dlapiperintelligence.com/legalprivilege/insight/index.html.

               22              12.    Attached hereto as Exhibit J are true and correct copies of webpages of financial

               23      entities and institutions referenced in UMC’s Response: JPMorgan Chase BK NA/JPMorgan

               24      Chase & Co.’s About Us webpage, available at

               25      https://www.jpmorgan.com/country/HK/EN/about; Citigroup Inc.’s webpage, Countries &

               26      Jurisdictions: Hong Kong SAR, available at https://www.citigroup.com/citi/about/countries-and-
               27      jurisdictions/hong-kong.html; Wells Fargo & Co.’s Asia Pacific Region & International

               28      Locations and Contacts webpages, available at

                                                                            DECL. OF LESLIE R. CALDWELL ISO UMC’S RESP.
ATTORNEYS AT LAW
 SAN FRANCISCO                                                          2          TO USA’S MOT. FOR PROTECTIVE ORDER
                                                                                               CASE NO. 3:18-CR-00465-MMC
                       Case 3:18-cr-00465-MMC Document 69-1 Filed 09/25/19 Page 4 of 6


                   1   https://www.wellsfargo.com/com/international/businesses/apac/ and

                   2   https://www.wellsfargo.com/com/international/locations/; Goldman Sachs Group, Inc.’s Greater

                   3   China Offices webpages, available at https://www.goldmansachs.com/worldwide/greater-

                   4   china/index.html and https://www.goldmansachs.com/worldwide/greater-china/locations.html;

                   5   Morgan Stanley’s, Office Locations in Hong Kong webpage, available at

                   6   https://www.morganstanley.com/about-us/global-offices/asia-pacific/hong-kong; Bank of

                   7   America Merrill Lynch’s Locations Information, available at

                   8   https://www.bofaml.com/content/boaml/en_us/locations.html/#/AsiaPacific; State Street

                   9   Corporation’s webpages, State Street in Hong Kong, as of December 31, 2018, available at

               10      http://www.statestreet.com/about/office-locations/hong-kong.html and Contact Us, available at

               11      http://www.statestreet.com/about/office-locations/hong-kong/contact-us.html, (collectively, last

               12      visited Sept. 24, 2019).

               13              13.    Attached hereto as Exhibit K are true and correct copies of webpages of

               14      technology, biotechnology, engineering, and pharmaceutical companies referenced in UMC’s

               15      Response: Emerson Electric Co.’s webpage, About Us: Emerson in China, available at

               16      https://www.emerson.cn/en-cn.about-us (last visited Sept. 25, 2019); Honeywell International

               17      Inc.’s webpage, Global Locations: Asia Pacific, available at

               18      https://www.honeywellaidc.com/about-us/global-locations#APAC; Qualcomm’s webpage, 12

               19      Offices in Peoples Republic of China, available at

               20      https://www.qualcomm.com/company/facilities/offices?country=Peoples%20Republic%20of%2

               21      0China; Nvidia’s webpage, Our Locations: Asia Regional Offices, available at

               22      https://www.nvidia.com/en-us/contact/asia/; Pfizer’s Contact Us webpage, available at

               23      https://www.pfizer.com.hk/en/contact-us; Amgen’s Contact Us webpage, available at

               24      https://www.amgen.com.hk/contact-us/; Allergan’s webpage, Allergan In Hong Kong, available

               25      at https://www.allergan.com/about/global-locations/countries/hong-kong; Eli Lilly & Co.’s

               26      Contact Us webpage, dated March 2019, available at https://www.lilly.com.hk/en/contact-
               27      us.aspx; Dow Chemical’s Greater China Office webpage, available at https://cn.dow.com/zh-

               28      cn/contact-us/locations, (collectively, last visited Sept. 24, 2019).

                                                                              DECL. OF LESLIE R. CALDWELL ISO UMC’S RESP.
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            3          TO USA’S MOT. FOR PROTECTIVE ORDER
                                                                                                 CASE NO. 3:18-CR-00465-MMC
                       Case 3:18-cr-00465-MMC Document 69-1 Filed 09/25/19 Page 5 of 6


                   1           14.    Attached hereto as Exhibit L are true and correct copies of webpages of

                   2   accounting firms referenced in UMC’s Response: PricewaterhouseCoopers, PwC office locations

                   3   in Hong Kong, https://www.pwc.com/gx/en/about/office-locations/hong-kong.html (last visited

                   4   Sept. 25, 2019); KPMG, Hong Kong SAR, https://home.kpmg/xx/en/home/about/offices/hong-

                   5   kong-sar-1.html (last visited Sept. 25, 2019); Deloitte, China Office Directory,

                   6   https://www2.deloitte.com/cn/en/footerlinks/office-locator.html?icid=bottom_office-locator (last

                   7   visited Sept. 25, 2019); Ernst & Young, Offices in EY Greater China Region,

                   8   https://www.ey.com/cn/en/home/greater-china-offices (last visited Sept. 25, 2019).

                   9           15.    Attached hereto as Exhibit M are true and correct copies of webpages of law

               10      firms referenced in UMC’s Response: Davis Polk & Wardwell LLP’s Hong Kong webpage,

               11      available at https://www.davispolk.com/offices/hong-kong; Gibson, Dunn & Crutcher LLP’s

               12      Hong Kong webpage, available at https://www.gibsondunn.com/office/hong-kong/; Kirkland &

               13      Ellis LLP’s Hong Kong webpage, available at https://www.kirkland.com/offices/hong-kong;

               14      Latham & Watkins LLP’s, Hong Kong webpage, available at

               15      https://www.lw.com/offices/hongkong; Morrison & Foerster LLP’s, Hong Kong webpage,

               16      available at https://www.mofo.com/offices/hong-kong.html; O’Melveny & Myers LLP’s Our

               17      Locations webpage, available at https://www.omm.com/locations/; Paul, Weiss, Rifkind,

               18      Wharton & Garrison LLP’s webpage, Locations: Hong Kong, available at

               19      https://www.paulweiss.com/locations/hong-kong; Sidley Austin LLP’s Hong Kong webpage,

               20      available at https://www.sidley.com/en/locations/offices/hong-kong; Simpson Thacher &

               21      Bartlett LLP’s Hong Kong Office webpage, available at https://www.stblaw.com/offices/hong-

               22      kong?contentId=1; Skadden, Arps, Slate, Meagher & Flom LLP’s Locations webpage, available

               23      at https://www.skadden.com/locations; Sullivan & Cromwell LLP’s Hong Kong webpage,

               24      available at https://www.sullcrom.com/Hong-Kong-China, (collectively last visited

               25      Sept. 24, 2019).

               26             16.     Attached hereto as Exhibit N is a true and correct copy of an excerpt of Rule 1.6,
               27      from the American Bar Association’s Model Rules of Professional Conduct, available at

               28      https://www.americanbar.org/groups/professional_responsibility/publications/model_rules_of_pr

                                                                             DECL. OF LESLIE R. CALDWELL ISO UMC’S RESP.
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           4          TO USA’S MOT. FOR PROTECTIVE ORDER
                                                                                                CASE NO. 3:18-CR-00465-MMC
                       Case 3:18-cr-00465-MMC Document 69-1 Filed 09/25/19 Page 6 of 6


                   1   ofessional_conduct/rule_1_6_confidentiality_of_information/ (last visited Sept. 24, 2019).

                   2          17.     Attached hereto as Exhibit O is a true and correct copy of Micron Technology,

                   3   Inc.’s webpage, Micron Locations: China, available at

                   4   https://www.micron.com/about/locations?country=China (last visited Sept. 24, 2019).

                   5          18.     Attached hereto as Exhibit P is a true and correct copy of the article by Jing

                   6   Shuiya, Driving innovation to meet demand, posted April 24, 2019 at 10:01, in China Daily,

                   7   available at http://www.chinadaily.com.cn/a/201904/24/WS5cbfc35fa3104842260b7fac_1.html.

                   8          19.     Attached hereto as Exhibit Q is a true and correct copy of Micron Technology,

                   9   Inc.’s webpage, Micron Technology, Inc. In China,

               10      https://www.micron.com/~/media/documents/general/about/about-micron-in-china.pdf (last

               11      visited Sept. 25, 2019).

               12             20.     Attached hereto as Exhibit R are true and correct copies of Jones Day’s

               13      webpages, Locations: Hong Kong, Shanghai, Beijing,

               14      https://www.jonesday.com/en/locations/asia-pacific/hong-kong?tab=overview-8f83bc25-0850-

               15      4ade-90ec-800135843289, https://www.jonesday.com/en/locations/asia-

               16      pacific/shanghai?tab=overview-d8a6753f-ad78-4ca6-890e-a8662e2cf86b, and

               17      https://www.jonesday.com/en/locations/asia-pacific/beijing?tab=overview-c16c9a6e-a43a-4129-

               18      a0a0-a2a7493fbfea (collectively, last visited Sept. 25, 2019).

               19             I declare under penalty of perjury that the foregoing is true and correct. Executed this

               20      25th day of September, 2019.

               21
                                                                        By:        /s/ Leslie R. Caldwell
               22                                                                  Leslie R. Caldwell
               23

               24

               25

               26
               27

               28

                                                                             DECL. OF LESLIE R. CALDWELL ISO UMC’S RESP.
ATTORNEYS AT LAW
 SAN FRANCISCO                                                           5          TO USA’S MOT. FOR PROTECTIVE ORDER
                                                                                                CASE NO. 3:18-CR-00465-MMC
